REISSUE FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action in Reissue Application 17/154,128 (“‘128”) for U.S. Patent No. 10,187,837 (“the ‘837 Patent”).  
Claims 1-20 are original.  In the preliminary amendment filed January 21, 2021, claims 9 and 17-20 were cancelled; claims 2-3, 5-7, 10-11, and 13-15 were amended; and claims 21-30 are added.  No claims have been amended in the present response.  Claims 1-8, 10-16, and 21-30 are currently pending. 

Reason for Reissue
	This is a broadening reissue based on the Declaration By The Assignee (“Reissue Dec”) filed January 21, 2021, which states,
“This is a broadening reissue based upon the error that the patentee claimed less than it had a right to claim in the patent.  Applicant seeks to broaden Claims 1, 9, and 17 for at least the reasons described in attached Appendix A.”
Appendix A reads:
“Applicant seeks to broaden at least Claims 1, 9, and 17 at least in the following respect:
Claim 1 of the issued patent includes a step of generating further PDCP protocol data units, “the generating comprising using a different header compression state from that which was used for the missing PDCP service data units and ciphering specific to a connection with the target base station.” In the reissue application, Applicant seeks to broaden Claim 1 by removing from the independent claim the requirement that the generating comprises “using a different header compression state from that which was used for the missing PDCP service data units.” Applicant has added a new independent claim, Claim 21, which broadens Claim 1 in this aspect. Claim 21 recites “generating further PDCP protocol data units... , the generating comprising ciphering specific to a connection with the target base station.”

Claim 9 of the issued patent includes processing circuitry configured to generate further PDCP protocol data units, “wherein to generate the further PDCP protocol data units, the processing circuitry is configured to use a different header compression state from that which was used for the missing PDCP service data units and ciphering specific to a connection with the target base station.” In the reissue application, Applicant seeks to broaden Claim 9 by removing from the independent claim the requirement that to generate the further PDCP protocol data units, the processing circuitry is configured to “use a different header compression state from that which was used for the missing PDCP service data units.” Applicant has added a new independent claim, Claim 23, which broadens Claim 9 in this aspect. Claim 23 recites “to generate the further PDCP protocol data units, the processing circuitry is configured to cipher specific to a connection with the target base station.”

Claim 17 (which includes “using a different header compression state”) has been cancelled and replaced by a new independent claim, Claim 25 (which removes “using a different header compression state”). 

Response to Arguments
	Applicant’s arguments with regard to the 35 U.S.C. 251 rejection for improper recapture have been fully considered, but are not found persuasive.  Specifically, Applicant argues claim 21 avoids recapture by retaining portions of the claim features argued during the prosecution of the 15/832,134 application (“the ‘134 application,” the application that became the ‘837 Patent) and by having the retained portions materially narrow the claims relative to the original claims. (p. 28 of the Remarks filed September 12, 2022)
	MPEP  1412.02 (II)(C) reads in part, 
“If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.”
	The SGL is “responsive to the signaling, generating further PDCP protocol data units for missing PDCP service data units from corresponding PDCP service data units buffered at the mobile station, the generating comprising using a different header compression state from that which was used for the missing PDCP service data units and ciphering specific to a connection with the target base station.”  (p. 28 of the Remarks) 
Taking reissue claim 21 as exemplary, below is a comparison of claim 21 and original claim 1 of the ‘134 application, with claim 21 marked up to show the removed limitations in brackets and bold, and added limitations as underlined.
Reissue claim 21
Original claim 1 of the ‘134 application
A method in a mobile station configured to support handover from a source base station to a target base station, the method comprising:

receiving signaling from the target base station that indicates successful receipt of Packet Data Convergence Protocol (PDCP) protocol data units or PDCP service data units [which have been successfully received at the target base station];

responsive to the signaling, generating further PDCP protocol data units for missing PDCP service data units from corresponding PDCP service data units buffered at the mobile station, the generating comprising [using a different header compression state from that which was used for the missing PDCP service data units] and ciphering specific to a connection with the target base station; and

transmitting the further PDCP protocol data units to the target base station.
A method in a mobile station configured to support handover from a source base station to a target base station, the method comprising: 

receiving signaling from the target base station that indicates Packet Data Convergence Protocol (PDCP) protocol data units which have been successfully received at the target base station; 



responsive to the signaling, generating further PDCP protocol data units for missing PDCP service data units from corresponding PDCP service data units buffered at the mobile station, the generating comprising using a different header compression state from that which was used for the missing PDCP service data units and ciphering specific to a connection with the target base station; and 

transmitting the further PDCP protocol data units to the target base station.

 
	Identifying the SGL as AB, where 
A is “using a different header compression state from that which was used for the missing PDCP service data units” and 
B is “ciphering specific to a connection with the target base station,”  
the table shows that original claim 1 contained AB and reissue claim 21 contains B.  A has not been retained in any broadened form; it has been completely eliminated.
Therefore, reissue claim 21 is not materially narrower with respect to the SGL relative to original claim 1.  In fact, reissue claim 21 is broader with respect to the SGL relative to original claim 1.  As such, reissue claim 21 does not avoid improper recapture because it is not materially narrower with respect to the SGL relative to original claim 1.  The 35 USC 251 rejection is maintained.
	Applicant’s arguments with regard to the 35 USC 102 rejection using Yi have been fully considered and are found persuasive.  Therefore, the rejection is withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Applicant has added language of a terminal disclaimer, which is not appropriate content for a specification.  See MPEP 601 and 35 U.S.C. 112 for guidance on appropriate content for a specification.  If applicant wishes to include indication of a terminal disclaimer in the specification, language similar to the following example can be added to the continuity information:
“This patent application is for a broadening reissue of U.S. Pat. No.
10,187,837, which is hereby incorporated by reference in its entirety. U.S. Pat. No. 10,187,837 issued from U.S. application Ser. No. 15/832,134 filed 5 Dec. 2017, which has a terminal disclaimer, and is [This application is] a continuation of U.S. application Ser. No. 15/229,412, filed 5 Aug. 2016, now U.S. Pat. No. 9,877,252 issued on 23 Jan. 2018, which is a continuation of U.S. application Ser. No. 14/340,654, filed 25 Jul. 2014, now U.S. Pat. No. 9,426,710 issued on 23 Aug. 2016, which is a continuation of U.S. application Ser. No. 13/567,173, filed 6 Aug. 2012, now U.S. Pat. No. 8,818,375 issued on 26 Aug. 2014, which is a continuation of U.S. application Ser. No. 12/596,692, filed 20 Oct. 2009, now U’S. Pat. No. 8,265,628 issued on 11 Sep. 2012, which was the National Stage of International Application No. PCT/SE2008/050468, filed 23 Apr. 2008, which claims priority to Swedish patent application 0701011-9, filed 25 Apr. 2007, the disclosures of each of which are hereby incorporated by reference in their entireties.”
Examiner notes the terminal disclaimer filed in the ‘837 patent will be effective for its reissue patent1.  So the filing of a terminal disclaimer in the instant application is not required, although Applicant may file a terminal disclaimer with the appropriate fees if it chooses.
The specification is further objected to because the amendment is not compliant with 37 CFR 1.173, which indicates matter to be added by reissue must be underlined.  The added terminal disclaimer language is not underlined.
The Terminal Disclaimer language should be removed.  Appropriate correction is required.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations and their corresponding structure in the specification are:

In claim 11:
	processing circuitry is further configured to generate the further PDCP protocol data units further responsive to performing a handover from the source base station to the target base station
corresponding structure in the specification – 9:49-10:14; Figs. 1 and 3

In claim 23:
		processing circuitry being configured to receive signaling from the target base station that indicates successful receipt of Packet Data Convergence Protocol (PDCP) protocol data units or PDCP service data units;
responsive to the signaling, generate further PDCP protocol data units for
missing PDCP service data units from corresponding PDCP service data units buffered at the mobile station; and
transmit, via the wireless communication interface, the further PDCP
protocol data units to the target base station;
wherein to generate the further PDCP protocol data units, the processing
circuitry is configured to cipher specific to a connection with the target base station.
corresponding structure in the specification – 9:49-10:25; Figs. 1 and 3 

In claim 24:
	processing circuitry is further configured to use a different header compression state from that which was used for the missing PDCP service data units
		corresponding structure in the specification – 10:15-25; Figs. 1-3
In claim 25:
	processor configured to transmit signaling from the target base station that indicates successful receipt of Packet Data Convergence Protocol (PDCP) protocol data units or PDCP service data units; and
receive further PDCP protocol data units generated for missing PDCP service data units from corresponding PDCP service units buffered at the mobile station responsive to the signaling, the further PDCP protocol data units regenerated from the missing PDCP service data units using ciphering specific to a connection with the target base station.
corresponding structure in the specification – 9:21-10:3; Figs. 1 and 3

In claim 28:
	processor is further configured to transfer a PDCP service data unit to a core network
corresponding structure in the specification – 9:21-58 

In claim 30:
	processor is further configured to transmit a PDCP protocol data unit to a base station that transfers a corresponding PDCP service data unit to a core network
corresponding structure in the specification – 9:21-58 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 251
Improper Recapture
Claims 1-8, 10-16, and 21-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of the claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, Applicant seeks to broaden the original patent claims 1, 9 and 17 by removing the following limitation:   
using/use a different header compression state from that which was used for the missing PDCP service data units 
(Step 2: MPEP 1412.02(B))  The prosecution history of the prior 15/832,134 application shows that in the Remarks dated July 17, 2018, Applicant argued the 35 USC 102 rejections, stating “Phan does not teach that the mobile station generates PDCP protocol data units for missing PDCP service data units using a different header compression state from that which was used for the missing PDCP protocol data units.  Indeed, Phan makes absolutely no mention of any header, nor any mention of compression whatsoever.” (p. 8 of the Remarks)
 “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” MPEP 1412.02(B)1.  “Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant.” MPEP 1412.02(B)2.
Accordingly, the claimed limitation of “using/use a different header compression state from that which was used for the missing PDCP service data units” is surrendered subject matter as this limitation relates to arguments made by Applicant to overcome the prior art rejections during the prosecution history of the ‘837 Patent.
(Step 3: MPEP 1412.02(C)) The claims were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.  
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in claims 21, 23 and 25 of the instant reissue application.  

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘837 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. MICHELLE TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 1490 (VI)(B), reads, in part, 
        “Reissue applications: Where a terminal disclaimer was filed and approved in an original application, a copy of that terminal disclaimer is not required to be filed by applicant in the reissue application.
        An internal review form will be filled out to indicate that a terminal disclaimer has been filed for the patent (and will be effective for the patent as it will be reissued). The internal review form will be added to the reissue application file prior to allowance. A copy of the terminal disclaimer will not be placed into the reissue application file history and the front page of the reissue patent, when issued, will not indicate that the patent is subject to a terminal disclaimer (except if a different terminal disclaimer is filed in the reissue application). However, as stated above, the terminal disclaimer will be effective for the reissue patent.”